                                                                           SO ORDERED.


                                                                            Dated: August 12, 2020



   1
   2
                                                                           Daniel P. Collins, Bankruptcy Judge
   3                                                                       _________________________________

   4                                   UNITED STATES BANKRUPTCY COURT
   5                                          DISTRICT OF ARIZONA
   6       In re:                                          )                Chapter 11 Proceedings
                                                           )
   7       POTENTIAL DYNAMIX LLC,                          )            Case No.: 2:11-bk-28944-DPC
                                                           )
   8                                                       )
                                                           )            Adversary No.: 2:13-ap-00799
   9                   Debtor.                             )
           TIMOTHY H. SHAFFER, Chapter 11                  )
  10                                                       )      ORDER RESOLVING DISCOVERY
           Trustee,
                                                           )               DISPUTE
  11                                                       )
                              Plaintiff
                                                           )              (Not for Publication)
  12                                                       )
                                  v.
                                                           )
  13                                                       )
           AMAZON SERVICES LLC,
                                                           )
  14                                                       )
                             Defendant.
  15
  16                Before the Court is the issue of the permissible scope of depositions to be taken by
  17   Amazon Services LLC (“Defendant”). Defendant wishes to depose Jeff Cone (“Cone”) and
  18   Stephen Ashworth (“Ashworth”). Plaintiff, Timothy H. Shaffer (“Plaintiff”), does not contest
  19   Defendant’s ability to depose Cone or Ashworth, but wishes to have the scope of their depositions
  20   limited.
  21                On August 10, 2020, this Court held a hearing on a discovery dispute in this matter. Both
  22   Plaintiff and Defendant referenced several cases at that hearing and subsequently filed
  23   supplemental briefs. 1 At the hearing and in Plaintiff’s Memorandum, Plaintiff conceded that
  24   Defendant is permitted to depose Cone and Ashworth. Cone worked closely with Serena Morones
  25   (“Morones”) in the preparation of her expert report for Plaintiff. It appears Cone may have penned
  26   a significant portion of Morones’ expert report. Ashworth provided a considerable body of
  27
       1
         Plaintiff’s Memorandum Regarding Discovery Dispute was filed at DE 253 and Defendant’s Supplemental
  28   Authority in Support of Its Motion to Compel Expert Testimony was filed at DE 254. “DE” references a docket entry
       in the adversary proceeding 2:13-ap-00799-DPC.



Case 2:13-ap-00799-DPC             Doc 255 Filed 08/12/20 Entered 08/12/20 16:38:18                        Desc
                                    Main Document    Page 1 of 4
   1   information to Morones, including two reports he had earlier prepared for Plaintiff. Ashworth is
   2   a consulting expert for Plaintiff but neither Ashworth nor Cone are opining experts for the
   3   purposes of this Adversary Proceeding.
   4             The issue before this Court is whether Cone and Ashworth may be examined by Defendant
   5   regarding their opinions concerning the opinions of Plaintiff’s testifying expert Morones and
   6   whether Cone’s or Ashworth’s opinions support or undermine Morones’ expert opinions.
   7             Plaintiff argues that such questioning is impermissible under Federal Rule of Civil
   8   Procedure 26(b)(4)(D) and the questioning of Cone and Ashworth must be limited to their
   9   involvement in assisting in the preparation of Morones’ expert report. Plaintiff expressly disputes
  10   Defendant’s ability to question Cone or Ashworth concerning their own opinions about matters
  11   at issue in the case.
  12             Defendant argues that questioning Cone and Ashworth about their opinions of Morones’
  13   expert report is permitted because they have adequately demonstrated exceptional circumstances
  14   exist in this case. Defendant focuses on this Court’s October 25, 2019 Under Advisement Order
  15   Regarding Discovery Disputes 2, several cases and the fact that Cone and Ashworth substantially
  16   participated and collaborated with Plaintiff’s expert in the preparation of her expert report.
  17             Federal Rule of Civil Procedure 26(b)(4)(D) provides:
                 Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by
  18
                 interrogatories or deposition, discover facts known or opinions held by an expert
  19             who has been retained or specially employed by another party in anticipation of
                 litigation or to prepare for trial and who is not expected to be called as a witness
  20             at trial. But a party may do so only:
  21             …
                 (ii) on showing exceptional circumstances under which is impracticable for the
  22             party to obtain facts or opinions on the same subject by other means.
  23   Even when courts have found that the party seeking to depose a non-testifying expert met their
  24   burden to demonstrate the existence of exceptional circumstances, such a deposition cannot be
  25   open-ended. Hahnenkamm, LLC v. United States, 145 Fed. Cl. 68, 71 (U.S. Ct. Fed. Cl. 2019)
  26   (stating “Hahnenkamm has met its burden of showing that exceptional circumstances apply
  27   here…[t]hat is not to say that deposition of Mr. Schneider should be open ended.”). The court in
  28
       2
           DE 216.



Case 2:13-ap-00799-DPC          Doc 255 Filed 08/12/20 Entered 08/12/20 16:38:18                 Desc
                                 Main Document    Page 2 of 4
   1   Hahnenkamm expressly prohibited questioning Mr. Schneider about “any opinion that he may
   2   have developed in the course of [his] work.” Id.
   3           None of the cases cited by Defendant in the first five pages of its Supplemental Authority 3
   4   support their argument that questioning Cone or Ashworth on their opinions is permissible. Pinal
   5   Creek Group is a case regarding the work product doctrine and only ordered the deposition of
   6   non-testifying experts. Pinal Creek Grp. v. Newmont Min. Corp., 2006 WL 1817000, at 7 – 9.
   7   Pinal Creek Group provides the solution which this Court will endorse. That is, deposing Cone
   8   and Ashworth on their involvement in assisting Morones in preparing her expert report and on
   9   any communications between Cone or Ashworth and Morones. The information gleaned from
  10   Cone and Ashworth will then presumably be used by Defendant to cross-examine Morones.
  11           This Court will not specifically enumerate or outline the types of questions Defendant is
  12   permitted to ask Cone or Ashworth at their depositions. Nor will this Court permit Plaintiff to
  13   instruct Cone or Ashworth to refuse to answer questions Plaintiff believes are outside the scope
  14   of this Order. Instead, this Court agrees with the approach discussed in Interface Group – Nevada,
  15   Inc. v. Men’s Apparel Guild in Cal., Inc. To the extent that questioning concerns Cone’s drafting
  16   of the expert report, Defendant is permitted to ask about the basis underlying his written product.
  17   However, Defendant may not ask either Cone or Ashworth whether they have opinions which
  18   differ from Morones’ expert report opinions nor may Defendant ask if Cone or Ashworth have
  19   additional opinions or whether they agree or disagree with the opinions expressed in Plaintiff’s
  20   expert report. Interface Group – Nevada, Inc. v. Men’s Apparel Guild in Cal., Inc., 2006 WL
  21   8441913, at *4 (D. Nev. 2006). Similar to the court in Interface Group, this Court recognizes that
  22   there is a “fine line” as to proper questions. Plaintiff’s counsel is reminded that nothing in this
  23   order precludes making a proper record through appropriate objections to questions it deems
  24   outside the permissible scope of examination.
  25           IT IS HEREBY ORDERED directing Cone and Ashworth be available for deposition.
  26
  27
       3
         The Court ordered Plaintiff and Defendant to file briefs not exceeding 5 pages. The substantive portion of
  28   Defendant’s brief is 6 pages long. As promised, the Court stopped reading Defendant’s brief at the conclusion of
       page 5. See also DE 216, page 7, lines 16-18.



Case 2:13-ap-00799-DPC           Doc 255 Filed 08/12/20 Entered 08/12/20 16:38:18                         Desc
                                  Main Document    Page 3 of 4
   1          IT IS FURTHER ORDERED that Defendant’s counsel is not to ask questions directly
   2   related to Cone or Ashworth’s opinions about Morones” expert report.
   3          IT IS FURTHER ORDERED that Plaintiff’s counsel is to refrain from directing Cone
   4   or Ashworth to refuse to answer any questions posed by Defendant’s counsel.
   5   DATED AND SIGNED ABOVE.
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case 2:13-ap-00799-DPC      Doc 255 Filed 08/12/20 Entered 08/12/20 16:38:18         Desc
                             Main Document    Page 4 of 4
